UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6972


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ERNEST MORDEAU DEAS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:05-cr-00524-HMH-2; 8:09-cv-70017)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest Mordeau Deas, Appellant Pro Se.        Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ernest        Mordeau    Deas     seeks      to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.       The    order      is    not     appealable       unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”         28     U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies       this        standard       by     demonstrating            that

reasonable      jurists     would     find      that    any        assessment      of     the

constitutional      claims    by     the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Deas has not

made the requisite showing.              Accordingly, we deny the motion for

a   certificate     of    appealability         and    dismiss      the   appeal.          We

dispense     with   oral     argument        because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                            2